Opinion issued August 20, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00309-CV



JANICE L. LITTLE,  Appellant

V.

SMART FINANCIAL,  Appellee



On Appeal from the County Civil Court at Law No. 1
 Harris County, Texas
Trial Court Cause No. 929731



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Janice L. Little did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal
of case).
	Appellant Janice L. Little has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and for failing to file
a timely brief.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.